                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 BERNARD VERRETT                                                      CIVIL ACTION
 VERSUS                                                               NO. 19‐351
 DARREL VANNOY, WARDEN                                                SECTION: AI@(5)



                                        ORDER

      The Court, having considered the petition, the record, the applicable law, the Report

and Recommendation of the United States Magistrate Judge, and the objection by plaintiff,

Bernard F. Verrett, which is hereby OVERRULED, approves the Magistrate Judge’s Findings

and Recommendation and adopts it as its opinion in this matter. Accordingly,

      IT IS ORDERED that the petition of Bernard Verrett for issuance of a writ of habeas

corpus under 28 U.S.C. ' 2254, is hereby DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana, this 13th day of August, 2019.




                                                ________________________________________________
                                                             LANCE M. AFRICK
                                                    UNITED STATES DISTRICT JUDGE
